Citation Nr: 0833393	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material has been received to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerrilla Service from May 1945 to 
September 1945 and served in the Regular Philippine Army from 
September 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was scheduled for a Board videoconference 
hearing in June 2007.  However, the veteran failed to appear.  
The Board remanded this case in December 2007 for compliance 
with the Veterans Claims Assistance Act of 2000. 


FINDINGS OF FACT

1.  A May 2004 Board decision denied entitlement to service 
connection for PTSD; an appeal was not initiated from this 
decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD has not been received since the May 2004 Board 
decision.   


CONCLUSIONS OF LAW

1.  The May 2004 Board decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7104 
(West 2002).
	
2.  New and material evidence has not been received since the 
May 2004 Board decision denying service connection for PTSD; 
and thus, the claim for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2008 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the 
February 2008 VCAA notice was provided after the initial 
decision.  However, the deficiency in the timing of this 
notice was remedied by readjudication of the issue on appeal 
in the June 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, a May 2007 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the February 2008 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the notice also informed the 
veteran of what constitutes new and material evidence.  
Moreover, the Board previously denied the claim for PTSD as 
there was no verified stressor.  The February 2008 letter 
specifically stated that to support the veteran's claim for 
service connection, he must provide evidence that related to 
this fact.  Thus, the requirements set forth in Kent have 
been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, lay statements, private treatment 
records, and a VA examination report.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in April 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  Applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  New 
and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of last final 
decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Service connection for PTSD was denied by a May 2004 Board 
decision.  The veteran was informed of the May 2004 Board 
decision, and filed a motion requesting that the Board 
reconsider its decision.  In October 2004, the Board informed 
the veteran that his motion was denied.  The veteran did no 
initiate an appeal.  Under the circumstances, the Board finds 
that the May 2004 decision became final.  38 U.S.C.A. 
§ 7105(c).  

The pertinent evidence of record prior to the May 2004 Board 
decision consisted of the following: service medical records; 
a USAAC form 632 with respect to the veteran's service; a 
certification from the Office of the Adjutant General, Armed 
Forces of the Philippines; relevant lay statements from Q.R., 
A.B., P.V. and J.A; numerous statements from the veteran; a 
July 2001 psychiatric evaluation from I.E., M.D.; a follow up 
June 2002 medical opinion from Dr. I.E.; and a July 2003 RO 
personal hearing transcript. 

Based on such evidence, the Board denied the veteran's claim 
for PTSD in the May 2004 decision because the veteran's 
claimed combat stressors, including enemy air attacks and 
wounding his knee during combat, and prisoner of war status 
occurred prior to the veteran's recognized service; and, 
thus, could not be considered confirmed.  The Board noted 
that the examination prior to discharge showed that the 
veteran was clinically evaluated as psychiatrically normal.  
Further, the Board noted that the July 2001 private medical 
opinion was not persuasive as it essentially relied on the 
veteran own history and not verified stressors.  

Since the May 2004 Board decision, the following additional 
evidence has been added to the record: a June 2004 medical 
certificate from Dr. R.L.; additional lay statements from 
P.V. and J.A., a March 2005 lay statement from the veteran's 
granddaughter; a May 1942 picture of the veteran with members 
of the guerillas and a current picture of the veteran; an 
April 2006 VA psychiatric examination; a December 1947 
civilian award of resistance; and numerous lay statements 
from the veteran.  

The only additional medical evidence submitted is the June 
2004 private medical certificate and the April 2006 VA 
examination.  The June 2004 medical certificate indicated 
that the veteran was treated for sleepless nights and 
nervousness from September 1946 to 1980 by Dr. R.L.  Further, 
the April 2006 VA examination found that the veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD and 
diagnosed the veteran with age-related cognitive decline.  As 
the additional medical evidence was not already of record at 
the time of the May 2004 decision, the Board finds that this 
evidence is new because it is not redundant of previous 
medical evidence.  However, these additional medical opinions 
do not offer any corroboration of the veteran's claimed in-
service stressor incidents.  Significantly, neither document 
give a diagnosis of PTSD based on a verified in-service 
stressor incident.  Thus, this evidence is not material 
because it does not relate to these unestablished facts, 
which are necessary to substantiate the veteran's claim.  In 
fact, the April 2006 report strongly argues against a finding 
that the veteran even suffers from PTSD.  In light of this 
fact and the overall record, the June 2004 certificate, 
accepted as true for the limited purpose of the new and 
material evidence analysis, also does not raise a reasonable 
possibility of substantiating the PTSD claim. 

Further, as the resistance award was a civilian award, it 
does not show combat service during a recognized period of 
service. 

Lastly, the Board notes that the veteran's lay statements; 
the additional lay statements from P.V. and J.A. as well as 
history given by the veteran while seeking treatment continue 
to restate the veteran's same combat stressors and prisoner 
of war status that occurred prior to his recognized service.  
The Board is unable to view these items of new evidence as 
material because these assertions simply reiterate the 
contentions offered in connection with the prior final Board 
decision.  The lay statements reference certain events, such 
as air attacks, wounding his knee during combat, and being a 
prisoner of war, that were already known at the time of the 
prior decision and do not offer any additional stressor 
incidents that occurred during the veteran's recognized 
period of service.  Moreover, as the veteran's granddaughter 
was born several years after the veteran's service, she is 
also unable to corroborate his stressor incidents.  Under the 
circumstances, the Board is unable to find that any of the 
newly received evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for PTSD is not reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence to reopen a claim for entitlement 
to service connection for PTSD has not been received.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


